Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 10/18/2019. In virtue of this communication, claims 12 – 22, 24 – 26 are canceled; claims 1, 3 – 6, 8, 11, 23 are amended; claims 27 – 32 newly added. Claims 1 – 11, 23, and 27 – 32 are currently pending in the instant application.
Specification
2.	The disclosure is objected to because of the following informalities: there is a typo (there are two periods, i.e., Fig.. 1A) in paragraph [0085].  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1 – 11, 23 and 27 – 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite because it is unclear “a quick connection” is being referred to in line 3 and in line 7 are the same or not. 

Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite because it is unclear “a quick connection” is being referred to in line 6 and in line 10 are the same or not.
For examination on the merits the claim would be given their broadest reasonable interpretation consistent with the specification, as required by MPEP 2111. Correction is required.
Claims 2 – 7 depend, directly or indirectly from claim 1, claims 9 – 11 depend, directly or indirectly from claim 8, and claims 27 – 32 depend, directly or indirectly from claim 23. Thus, claims 2 – 7, 9 – 11, and 27 – 32 are rejected as the same ground by virtue of their dependency.  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 7, 23, and 27 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (hereinafter “Yu”) (Pub # US 2017/0064736 A1) in view of Xiang et al. (hereinafter “Xiang”) (Pub # US 2019/0379508 A1).

when a quick connection is requested to be established (see 130 in Fig. 2b, [0012], [0051], [0052] for determining a need, for example, on a need to transmit a video clip or an e-mail for at least one resource for proximity-based service including D2D  communications, proximity services (ProSe), machine type communications (MTC), such as Internet of things, etc., and see [0044] for quick authentication of the D2D UE and the prompt availability of D2D resources), broadcasting a first message based on a Device to Device (D2D) resource, wherein the first message comprises a quick connection request of the source device (see Fig. 2b, Fig. 3, [0053] – [0054], [0066], [0087] for the D2D UE can use, for example, msg3 in RA procedure to deliver the pre-configured UE ID and optional group ID for D2D communication as a D2D channel allocation request which introduced either as MAC control signaling or a RRC control message); 
monitoring a first response message corresponding to the first message (see 220 in Fig. 3 for monitoring D2D broadcast channel, see [0012], [0056], [0058], [0066], [0094] for monitoring feedback in response to the resource request; and
establishing a quick connection based on the first response message (see 225 in Fig. 3, [0066], [0090] for start D2D Tx on allocated D2D channels).
Yu teaches a need to transmit a video clip or an e-mail for at least one resource for D2D communications, and the connection for the Internet of things devices, however Yu does not disclose a quick connection with a target device.

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Yu, and have a quick connection with a target device thereby reducing signaling overheads, improving D2D link establishment efficiency and improving communication efficiency and resource utilization, as discussed by Xiang (see Xiang, [0131]). 
	Regarding claim 23, this claim is rejected for the same reason set forth above in method claim 1 because it has the same limitations. In addition, Yu and Xiang teaches a user device (i.e., UE 20 in Fig. 4), comprising: a processor; a memory configured to store a processor-executable instruction; and an input/output interface (see Yu, Fig. 4b, and [0080] - [0088], also see Xiang, Fig. 15).
	Regarding claims 2 and 27, Yu in view of Xiang disclose wherein the monitoring the first response message corresponding to the first message comprises: monitoring the first response message which is sent by the target device based on the first message and is used for acquiring guidance information of the source device (see Xiang, Fig. 9, [0103] – [0107] for receiving the SRS sent by the second terminal, the first terminal estimates, based on the SRS, a channel used for communication between the first terminal and the second terminal). The motivation would provide reducing signaling overheads, improving D2D link establishment efficiency and improving 
	Regarding claims 3 and 28, Yu in view of Xiang disclose wherein the establishing the quick connection with the target device based on the first response message comprises: sending a second response message to the target device based on the first response message, wherein the second response message comprises the guidance information of the source device (see Xiang, 206 in Fig. 9, [0107] - [0108] for receiving the SRS sent by the second terminal, the first terminal estimates, based on the SRS, a channel used for communication between the first terminal and the second terminal, then the first terminal sends, to the second terminal by using the estimated channel, the communication control signaling and the communication data between the terminals). The motivation would provide reducing signaling overheads, improving D2D link establishment efficiency and improving communication efficiency and resource utilization, as discussed by Xiang (see Xiang, [0131]).
	Regarding claims 4 and 29, Yu in view of Xiang disclose monitoring the first response message which is sent by the target device based on the first message, wherein the first response message comprises guidance information of the target device (see Xiang, 204 in Fig. 9, [0105] - [0106] for the second terminal sends the SRS to the first terminal according to an indication of the sounding control signaling). The motivation would provide reducing signaling overheads, improving D2D link establishment efficiency and improving communication efficiency and resource utilization, as discussed by Xiang (see Xiang, [0131]).

	Regarding claims 6 and 31, Yu in view of Xiang disclose wherein the first message comprises device identification information of the target device with which the source device is to establish the quick connection (see Yu, Fig. 3, [0041], [0054], [0066]).
	Regarding claims 7 and 32, Yu in view of Xiang disclose requesting a cellular Internet of things base station for the D2D resource; and broadcasting the first message based on the D2D resource allocated by the cellular Internet of things base station (see Yu, Fig. 3, [0051] – [0054]).
7.	Claims 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (hereinafter “Xiang”) (Pub # US 2019/0379508 A1) in view of Yu et al. (hereinafter “Yu”) (Pub # US 2017/0064736 A1).
Regarding claim 8, Xiang discloses a method for establishing a quick connection between D2D devices (see Fig. 9, [0057] for the communication between the terminals 
receiving a first message broadcasted by a source device (see first terminal in Fig. 9), wherein the first message comprises a quick connection of the source device (see 202 – 203 in Fig. 9, [0103] – [0104] for the first terminal sends the sounding control signaling to the second terminal, see [0017], [0079], [0092] for channel sounding can be quickly and effectively performed); and 
returning a first response message based on the first message, wherein the first response message is used to establish a quick connection with the source device (see [0204] – [0206] in Fig. 9, [0105], [0107], [0108] for the second terminal sends the SRS to the first terminal, and the first terminal estimates, based on the SRS, a channel used for communication between the first terminal and the second terminal, and see [0017], [0079], [0092] for channel sounding can be quickly and effectively performed).
	Xiang teaches a quick connection between D2D devices, however does not teach specifically a quick connection request between Internet of things devices.
In an analogous art, Yu discloses a quick connection request between Internet of things devices (see Yu, 130 in Fig. 2b, [0012], [0051], [0052] for determining a need, for example, on a need to transmit a video clip or an e-mail for at least one resource for proximity-based service including D2D communications, proximity services (ProSe), machine type communications (MTC), such as Internet of things, etc.).

	Regarding claim 9, Xiang in view of Yu disclose wherein the returning the first response message based on the first message comprises: sending the first response message used for acquiring guidance information of the source device to the source device (see Xiang, 204 – 205 in Fig. 9, [0105], [0107]).
	Regarding claim 10, Xiang in view of Yu disclose monitoring a second response message returned by the source device based on the first response message; parsing the second response message to obtain the guidance information of the source device; and establishing the quick connection with the source device based on the guidance information of the source device (see Xiang, 206 – 207 in Fig. 9, [0108] – [0110], or see Yu, 220, 225 in Fig. 3, [0066] for monitor broadcast channel and start D2D Tx on allocated D2D channels).
	Regarding claim 11, Xiang in view of Yu disclose wherein the returning the first response message based on the first message comprises: sending the first response message comprising guidance information of the target device to the source device, wherein the guidance information of the target device is used by the source device to establish a quick connection with the target device (see Xiang, [0204] – [0207] in Fig. 9, [0105], [0107] – [0110], and also see Yu, 225 in Fig. 3, [0066] for start D2D Tx on allocated D2D channels). The motivation would provide efficient physical resource utilization, as discussed by Yu (see Yu, [0004]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645